DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/19/2022 has been entered.

Response to Amendment
The amendment of 07/19/2022 has been entered.
Disposition of claims: 
Claims 1-13 are pending.
Claims 1, 9, and 13 have been amended.
The amendments of claims 1, 9, 13 have overcome the rejections of claims 1-13 under 35 U.S.C. 103 as being unpatentable over Yang et al. (US 2017/0125685 A1, hereafter Yang) in view of Hisayuki et al. (JP 3649302 B2, the original document is referred to for figures and tables, and the English translation is referred to for the remainder of the body of the patent, hereafter Hisayuki) set forth in the last Office Action. The rejections have been withdrawn.

Response to Arguments
Applicant’s arguments see the third paragraph of page 19 through page 22 of the reply filed 07/19/2022 regarding the rejections of claims 1-13 under 35 U.S.C. 103 over Yang/Hisayuki set forth in the Office Action of 04/19/2022 have been considered. 
Applicant argues that there is no mention in Yang of a diamine compound that includes a core that includes dibenzofuran, dibenzothiophene, or dibenzosilole. 
Those rejections have been withdrawn. 
This Office Action uses a different secondary reference by Totani et al. (JP 2002/234888 A), wherein Totani provides a specific reason why an ordinary skill in the art would have choose a dibenzothiphene compound (Compound 98 of Totani) for the hole transport layer or electron blocking layer material of an organic light emitting device.
However, assuming arguendo Yang teaches that dibenzofuran, dibenzothiophene, or dibenzosilole can be used for the linker group L205 of the Formula 202 of Yang. Yang discloses Formula 202 ([056]), wherein L205 can be same as described in connection with L1 ([057]). Yang teaches that L1 can be a substituted or unsubstituted C1-C60 heteroarylene group or a substituted or unsubstituted divalent non-aromatic condensed heteropolycyclic group ([021]). 
It is known in the art that dibenzofuran, dibenzothiophene, and dibenzosilole are directed to a substituted or unsubstituted C1-C60 heteroarylene group and/or a substituted or unsubstituted divalent non-aromatic condensed heteropolycyclic group. Therefore, Yang teaches that dibenzofuran, dibenzothiophene, or dibenzosilole can be used for L205 of Formula 202 of Yang.
In response to Applicant’s argument that the specific examples (dibenzofuran, dibenzothiophene, or dibenzosilole) are not disclosed, Examiner points to MPEP 2123 (I) and (II). 
"The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain." In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005) (reference disclosing optional inclusion of a particular component teaches compositions that both do and do not contain that component); Celeritas Technologies Ltd. v. Rockwell International Corp., 150 F.3d 1354, 1361, 47 USPQ2d 1516, 1522-23 (Fed. Cir. 1998) (The court held that the prior art anticipated the claims even though it taught away from the claimed invention. "The fact that a modem with a single carrier data signal is shown to be less than optimal does not vitiate the fact that it is disclosed.")
Furthermore, disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). "A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use." In re Gurley, 27 F.3d 551, 554, 31 USPQ2d 1130, 1132 (Fed. Cir. 1994) (The invention was directed to an epoxy impregnated fiber-reinforced printed circuit material. The applied prior art reference taught a printed circuit material similar to that of the claims but impregnated with polyester-imide resin instead of epoxy. The reference, however, disclosed that epoxy was known for this use, but that epoxy impregnated circuit boards have "relatively acceptable dimensional stability" and "some degree of flexibility," but are inferior to circuit boards impregnated with polyester-imide resins. The court upheld the rejection concluding that applicant’s argument that the reference teaches away from using epoxy was insufficient to overcome the rejection since "Gurley asserted no discovery beyond what was known in the art." Id. at 554, 31 USPQ2d at 1132.). Furthermore, "[t]he prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed…." In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6, 8, and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (KR 2015/0006722 A, the original document is referred to for figures and tables, and the English translation is referred to for the remainder of the body of the patent, hereafter Lee).
Regarding claims 1-6, 8, and 10, Lee discloses an organic light emitting device comprising a first electrode, a hole transport layer, a light emitting auxiliary layer, a light emitting layer, and a second electrode, wherein the light emitting auxiliary layer comprises a compound of Formula (1); and the light emitting layer can comprise a compound of Formula (5) (page 2, last paragraph). Lee teaches that the first electrode corresponds to an anode; and the second electrode corresponds to a cathode (Fig. 1). 
Lee discloses Formula (1) (page 8) and exemplifies Compound 4-6 ([152]), wherein in the Formula (1), n can be 0; L can be a C2-C60 divalent heterocyclic group including at least one heteroatom among O, N, S, Si, and P; Ar1 and Ar2 can be a C6-C60 aryl group; and Ar0, Ar3, and Ar4 can be a C6-C60 aryl group (page 9-10).

    PNG
    media_image1.png
    276
    740
    media_image1.png
    Greyscale

Compound 4-6 of Lee has identical structure as Applicant’s Chemical Formula 2 of the instant claim 1, wherein L1 and L2 are each a bond; Ar1 to Ar4 are each a substituted or unsubstituted C6-60 aryl (phenyl); and Y is O. 
In Compound 4-6 of Lee, the phenyl ring at the position corresponding to Ar3 has adjacent alkyl and aryl substituents (a alkyl substituent marked by a dashed circle and an aryl substituent marked by a dashed rectangle in the figure above). The substituents happen to be linked to each other to form a fused ring. None of instant claims requires that two adjacent substituents of the ring Ar1 to Ar4 are not linked. Since there is no claim limitation to prevent linking of two adjacent substituents, the Compound 4-6 of Lee reads on the all the limitations of Chemical Formula 2. 
Lee discloses Formula (5) (page 9) and exemplifies Compound 9-12 ([179]), wherein in the Formula (5), R18 to R27 can be hydrogen, a C2-C60 heterocyclic group containing at least one heteroatom among O, N, S, Si, and P; and a C6-C60 aryl group (page 11).

    PNG
    media_image2.png
    294
    574
    media_image2.png
    Greyscale

Compound 9-12 of Lee has identical structure as Applicant’s Chemical Formula 1 of the instant claim 1, wherein X is S; L is a bond; Ar is an unsubstituted C6-60 aryl (naphthyl); R and R’ are each hydrogen; and n1 and n2 are each 0.
Lee exemplifies an organic light emitting device (Example 114 in [327] and Table 10 of the original patent document; and the last paragraph of page 45 of the English translation) comprising an anode (ITO), a hole transport layer (NPD), an emitting auxiliary layer (Compound 4-6), a light emitting layer comprising (Compound 9-10 as a host and a dopant), an electron transport layer (Alq3), and a cathode (Al).
The host Compound 9-10 of the device of Lee does not read on Applicant’s Chemical Formula 1; however, Lee does teach that the compound represented by Formula (5) of Lee can be used as the host of the light emitting device (page 12, paragraph 2).
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the organic light emitting device of Lee (Example 114) by substituting the Compound 9-10 of Lee with the Compound 9-12 of Lee, as taught by Lee.
The modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). The substitution of Compound 9-10 with Compound 9-12 would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). The choice of the Compound 9-12 of Lee would have been one from a finite number of identified, predictable solutions, with a reasonable expectation of success. See MPEP 2143(I)(E). Furthermore, it would have been within the level of ordinary skill of a worker in the art at the time of the invention to select suitable and optimum combinations of materials to produce an organic light emitting device.
The modification provides the Modified organic light emitting device of Lee comprising an anode (ITO), a hole transport layer (NPD), an emitting auxiliary layer (Compound 4-6), a light emitting layer comprising (Compound 9-12 as a host and a dopant), an electron transport layer (Alq3), and a cathode (Al), wherein the combined layer of the hole transport layer and the emitting auxiliary layer is equated with a hole transport region, meeting all the limitations of claims 1-6, and 8.
The light emitting auxiliary layer comprising Compound 4-6 of Lee is equated with a hole transport layer because holes transfer from the anode to the light emitting layer through the light emitting auxiliary layer to combine with electrons in the light emitting layer. The light emitting auxiliary layer must have a capability of transporting holes to emit light in the light emitting layer. Therefore, the emitting auxiliary layer is equated with a hole transport layer, meeting all the limitations of claim 10.
Regarding claims 11-12, the Modified organic light emitting device of Lee reads on all the features of claims 1-6, 8, and 10, as outlined above.
The Modified organic light emitting device of Lee comprising an anode (ITO), a hole transport layer (NPD), an emitting auxiliary layer (Compound 4-6 of Lee), a light emitting layer comprising (Compound 9-12 of Lee as a host and a dopant), an electron transport layer (Alq3), a cathode (Al), wherein the combined layer of the hole injection layer and the emitting auxiliary layer is equated with a hole transport region.
Lee teaches the claimed invention above but fails to teach that the Compound 4-6 of Lee is an electron blocking layer material. 
It is reasonable to presume that the Compound 4-6 of Lee is an electron blocking layer material.
Support for said presumption is found in the use of like materials which would result in the claimed property. 
The instant specification discloses the compound represented by Chemical Formula 2 is an electron blocking layer material (2nd paragraph of page 10). The Compound 4-6 of Lee has identical structure as Applicant’s Chemical Formula 2 as outlined above. 
Therefore, the Compound 4-6 of Lee is an electron blocking layer material.
The organic light emitting device of Lee is equated with the device comprising an anode (ITO), a hole transport layer (NPD), an electron blocking layer (Compound 4-6 of Lee), a light emitting layer comprising (Compound 9-12 of Lee as a host and a dopant), an electron transport layer (Alq3), and a cathode (Al), wherein the combined layer of hole transport layer and the electron blocking layer is equated with a hole transport region, meeting all the limitations of claims 11-12.
The burden is upon the Applicant to prove otherwise. In re Fitzgerald 205 USPQ 594. In addition, the presently claimed properties would obviously have been present once the prior art product is provided. Note In re Best, 195 USPQ at 433, footnote 4 (CCPA 1977). Reliance upon inherency is not improper even though the rejection is based on Section 103 instead of 102. In re Skoner, et al. (CCPA) 186 USPQ 80.

Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (US 2017/0125685 A1, hereafter Yang) in view of Totani et al. (JP 2002/234888 A, the original document is referred to for figures and tables, and the English translation is referred to for the remainder of the body of the patent, hereafter Totani), as evidenced by PubChem (Web page address - https://pubchem.ncbi.nlm.nih.gov/substance/87568875, hereafter PubChem).
Regarding claims 1-10 and 13, Yang discloses an organic light emitting device comprising an anode (“a first electrode”), a hole transport region, a light emitting layer (“emission layer”) comprising a first compound, an electron transport region, and a cathode (“a second electrode” in [010]-[015]).
Yang exemplifies an organic light emitting device (“Example 1” in [212]-[215]) comprising an anode (ITO), a hole injection layer (2-TNATA), a hole transport layer (NPB), a light emitting layer comprising a first compound (Compound 1 of Yang) as a host and Compound D1 of Yang as a dopant, and a cathode (Al), wherein the hole transport layer corresponds to a hole transport region ([047]).
Yang discloses the first compound represented by Formula 1 of Yang ([019]), wherein a1 can be 0; Ar1 can be a substituted or unsubstituted C1-C60 heteroaryl group or a substituted or unsubstituted monovalent non-aromatic condensed heteropolycyclic group; and R1 to R3 can be hydrogen ([020]-[025]).

    PNG
    media_image3.png
    311
    704
    media_image3.png
    Greyscale

Yang exemplifies Compound 19 ([166]) as the first compound of Yang.
The organic light emitting device of Yang (“Example 1” in [212]-[215]) does not comprising the Compound 19 of Yang; however, Yang does teach a compound represented by Formula 1 of Yang including Compound 19 can be used as the first compound of Yang.
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the organic light emitting device of Yang (Example 1) by substituting the Compound 1 of Yang with the Compound 19 of Yang, as taught by Yang.
The modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). The substitution of Compound 1 of Yang with Compound 19 of Yang would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). The choice of the Compound 19 of Yang would have been one from a finite number of identified, predictable solutions, with a reasonable expectation of success. See MPEP 2143(I)(E). Furthermore, it would have been within the level of ordinary skill of a worker in the art at the time of the invention to select suitable and optimum combinations of materials to produce an organic light emitting device.
The modification provides the Modified organic light emitting device of Yang comprising an anode (ITO), a hole injection layer (2-TNATA), a hole transport layer (NPB), a light emitting layer comprising Compound 19 of Yang as a host and Compound D1 of Yang as a dopant, and a cathode (Al), wherein the hole transport layer is equated with a hole transport region.
Yang teaches the hole transport region can have a plurality of layers formed of a plurality of different materials ([049]).

    PNG
    media_image4.png
    234
    742
    media_image4.png
    Greyscale

The hole transport layer material NPB of the Modified organic light emitting device of Yang does not read on the limitation of Chemical Formula 2 of claim 1. However, Yang does teach that the hole transport region can include a diamine compound represented by Formula 202 of Yang ([055]), wherein xa1 to xa4 can be 0 ([058]); xa5 can be 1-5 ([059]); L201 to L205 can be same as described in connection with L1 ([057]), wherein L1 can be a substituted or unsubstituted C6-C60 arylene group, a substituted or unsubstituted C1-C60 heteroarylene group, or a substituted or unsubstituted divalent non-aromatic condensed heteropolycyclic group ([021]); and R201-R204 can be a substituted or unsubstituted C6-C60 aryl group ([060]).
Yang exemplifies TPD as the hole transport layer material ([055]).

    PNG
    media_image5.png
    297
    821
    media_image5.png
    Greyscale

Totani discloses a compound (Formula (1) in [005]) used for hole transport material of an organic light emitting device ([003]), wherein Ar1-Ar4 can be a substituted or unsubstituted aryl group; R1-R6 can be hydrogen ([005]-[006]).
Totani exemplifies a phenyl group at Ar1-Ar4 of Formula (1) of Totani ([015]). Totani exemplifies Compound 98 of Totani (N,N,N’,N’-tetraphenyldibenzothiophene-3,6-diamine in [019]).
Totani teaches that the compound of Totani provides suitable hole injection and transport material of an organic light emitting device such that the device comprising the compound of Totani would have excellent stability and durability ([003]). Totani further teaches that the organic light emitting device comprising the compounds of Totani provides long lifetime and excellent durability, as compared to the comparative device comprising 4,4’-bis[N-phenyl-(3-methylphenyl)amino]biphenyl (Example devices vs. Comparative Example 1 in [052]-[054]; Table 1; and [063]). 
It is noted that the compound 4,4’-bis[N-phenyl-(3-methylphenyl)amino]biphenyl is also known as TPD as evidenced by PubChem.
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the Modified organic light emitting device of Yang by substituting the hole transport layer material NPB with Compound 98 of Totani, as taught by Yang and Totani.
The motivation of doing so would have been to use a suitable hole injection/transport material and to provide the organic light emitting device comprising the compound with excellent stability and durability and long lifetime, based on the teaching of Totani.
Furthermore, Yang teaches that TPD can be used as the hole transport layer material of the device of Yang. Totani teaches that the compounds of Totani has long lifetime and excellent durability as compared to TPD. Thus, the modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). Additionally, Yang teaches that the hole transport layer material can be a compound represented by Formula 202 of Yang. Compound 98 of Totani is encompassed by the Formula 202 of Yang. The substitution of the hole transport layer material with Compound 98 of Totani would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). The choice of the Compound 98 of Totani would have been one from a finite number of identified, predictable solutions, with a reasonable expectation of success. See MPEP 2143(I)(E). Lastly, it would have been within the level of ordinary skill of a worker in the art at the time of the invention to select suitable and optimum combinations of materials to produce an organic light emitting device.
The modification provides the Organic light emitting device of Yang as modified by Totani comprising an anode (ITO), a hole injection layer (2-TNATA), a hole transport layer (Compound 98 of Totani), a light emitting layer comprising Compound 19 of Yang as a host and Compound D1 of Yang as a dopant, and a cathode (Al), wherein the hole transport layer is equated with a hole transport region.
The Compound 19 of Yang has identical structure as the 19th compound of the instant claim 5 which is a subspecies of Applicant’s Chemical Formula 1 of the instant claim 1, wherein X is O; L is a bond; Ar is an unsubstituted C6-60 aryl (naphthyl); R and R’ are each hydrogen; and n1 and n2 are each 0. 
The Compound 98 of Totani (N,N,N’,N’-tetraphenyldibenzothiophene-3,6-diamine) has identical structure as the example compound of claims 9 and 13 (the 6th compound on pages 13 and 17) which is a subspecies of Applicant’s Chemical Formula 2 of the instant claim 1, wherein L1 and L2 are each a bond; Ar1 to Ar4 are each an unsubstituted C6-60 aryl (phenyl); and Y is S.
The organic light emitting device of Yang as modified by Totani reads on all the limitations of claims 1-10 and 13.
Regarding claims 11-12, the organic light emitting device of Yang as modified by Totani reads on all the features of claims 1-9 and 13, as outlined above.
The device comprises an anode (ITO), a hole injection layer (2-TNATA), a hole transport layer (Compound 98 of Totani), a light emitting layer comprising Compound 19 of Yang as a host and Compound D1 of Yang as a dopant, and a cathode (Al), wherein the combined layer of the hole injection layer and the hole transport layer is equated with a hole transport region.
The hole injection layer disposed between the anode and the light emitting layer is capable of transporting holes from the anode to the light emitting layer of an organic light emitting device; thus, the hole injection layer can be a hole transport layer.
The organic light emitting device of Yang as modified by Totani is equated with a device comprising an anode (ITO), a hole transport layer (2-TNATA), a hole transport layer (Compound 98 of Totani), a light emitting layer comprising Compound 19 of Yang as a host and Compound D1 of Yang as a dopant, and a cathode (Al), wherein the combined layer of the hole injection layer and the hole transport layer is equated with a hole transport region.
Yang as modified by Totani teaches the claimed invention above but fails to teach that the Compound 98 of Totani is an electron blocking layer material. 
It is reasonable to presume that the Compound 98 of Totani is an electron blocking layer material.
Support for said presumption is found in the use of like materials which would result in the claimed property. 
The instant specification discloses the compound represented by Chemical Formula 2 is an electron blocking layer material (2nd paragraph of page 10). The Compound 98 of Totani  has identical structure as Applicant’s Chemical Formula 2 as outlined above and Applicant’s specific exemplary compound (the 10th compound on page 13 of the instant specification).
Therefore, the Compound 98 of Totani is an electron blocking layer material.
The organic light emitting device of Yang as modified by Totani is equated with the device comprising an anode (ITO), a hole transport layer (2-TNATA), an electron blocking layer (Compound 98 of Totani), a light emitting layer comprising Compound 19 of Yang as a host and Compound D1 of Yang as a dopant, and a cathode (Al), wherein the combined layer of hole transport layer and the electron blocking layer is equated with a hole transport region, meeting all the limitations of claims 11-12.
The burden is upon the Applicant to prove otherwise. In re Fitzgerald 205 USPQ 594. In addition, the presently claimed properties would obviously have been present once the prior art product is provided. Note In re Best, 195 USPQ at 433, footnote 4 (CCPA 1977). Reliance upon inherency is not improper even though the rejection is based on Section 103 instead of 102. In re Skoner, et al. (CCPA) 186 USPQ 80.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEOKMIN JEON whose telephone number is (571)272-4599. The examiner can normally be reached Monday - Friday 8:30am to 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JENNIFER BOYD can be reached on (571)272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DYLAN C KERSHNER/Primary Examiner, Art Unit 1786                                                                                                                                                                                                        

/SEOKMIN JEON/Examiner, Art Unit 1786